Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 6 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 6, “said cap structure” has no antecedent basis.  The phrase should read --said cap area--.
           (2) In claim 14, “said first” is indefinite and should read --said first razor blade--.

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nisby et al. (U.S. Patent No. 2018/0043561, hereinafter “Nisby”) in view of Kim et al. (U.S. Patent No. 10,960,559, hereinafter “Kim”).           
           Regarding claim 1, Nisby discloses a razor cartridge (80, see Fig.8) comprising: 
           a first blade (82) proximal to a front (81) of said cartridge (80), said first blade (82) having one or more first coatings (36 taught in Fig.2) disposed thereon; and 
           a second blade (84) proximal to a back (83) of said cartridge (80), said second blade (84) having one or more second coatings (36 taught in Fig.2) disposed thereon.  
           It is noted the second blade (84) shown in Nisby’s Fig.8 is a “sharper” blade (as compared to the first blade 82).  The sharper second blade (84) has a cutting edge (84a) with “a lower cutting force” (see paragraph [0054], lines 7-9) as compared to a cutting edge (82a) of the first blade (82).  However, Nisby does mention, in an alternative embodiment (not shown), the first blade (82) may be disposed in the rear (83, i.e. position “6” of Fig.9, see paragraph [0055], lines 18-20) such that the sharper second blade (84) is no longer proximal to the rear (83).
           Kim teaches it is desirable to have a razor blade (10a) with “a low cutting force” arranged proximal to a front (2) of a razor cartridge (100, see Fig.7) and a razor blade (10e) with a high cutting force arranged proximal to a rear (4) of the razor cartridge (100, see column 7, lines 48-58).  Such arrangement allows for adequate shaving with lower cutting resistance while reducing skin irritation and achieving a balanced shaving stroke (see column 9, lines 16-23).
           Thus, to modify Nisby by having the blade (84) with “a low cutting force” arranged proximal to the front (81) of the cartridge (80) and the blade (82) with “a high cutting force” arranged proximal to the rear (83) of the cartridge (80) for reducing skin irritation and achieving a balanced shaving stroke as taught by Kim would have been obvious to one skilled in the art. 
           In Nisby as modified, the sharper blade (84) is now the first blade (84) proximal to the front (81) of the cartridge (80), and the less sharp blade (82) is now the second blade (82) proximal to the back (83) of the cartridge (80).  Further, the blade substrates (11 as in Fig.2) of the blades (82,84) appear to be the same because the blades (82,84) are interchangeable in positions (1-6 of Fig.9, see paragraph [0055]).  Therefore, the sharpness of the blade cutting edge (82a,84a) can be controlled by its coating thickness on the blade substrate (i.e. the thicker the coating, the less sharp the blade cutting edge is).  Thus, it would have been obvious to one skilled in the art to make the coating thickness of Nisby’s sharper first blade (84) less than the coating thickness of the second blade (82) so that the first blade (84) is sharper and has a lower cutting force for reducing skin irritation and achieving a balanced shaving stroke. 
           Regarding claim 2, Nisby’s at least one of said one or more first coatings (36) is a first hard coating (36).  
          Regarding claim 3, Nisby’s at least one of said one or more second coatings (36) is a second hard coating (36).  
          Regarding claim 4, Nisby’s front (81) of said cartridge (80) comprises a guard area (81), and said back (83) of said cartridge (80) comprises a cap area (83).  
          Regarding claims 5 and 12, Nisby as modified has the first razor blade (i.e. sharper blade 84) adjacent to said guard area (84).  
          Regarding claims 6 and 13, Nisby as modified has the second razor blade (i.e. less sharp blade 82) adjacent to said cap area (83).     
          Regarding claims 7, 17 and 19, in Nisby as modified, the at least one of said one or more coatings (i.e. the second hard coating 36) of the second blade (82) is thicker than the one or more coatings (i.e. the first hard coating 36) of the sharper first blade (84).  The ratio of the second coating thickness of the second blade (82) to the first coating thickness of the sharper first blade (84), whether it is at least 2 or about 1.5 or about 4.5, depends more upon an obvious matter of personal preference as long as the sharper first blade (84) possesses a lower cutting force, and the second blade (82) possesses a high cutting force for achieving the predictable result of reducing skin irritation and achieving a balanced shaving stroke.  
          Regarding claim 8, Nisby’s first hard coating (36) ranges in thickness from about 150 Angstroms to about 1800 Angstroms (see paragraph [0037], lines 15-17).  
          Regarding claim 9, Nisby’s second hard coating (36) ranges in thickness from about 500 Angstroms to about 3500 Angstroms (see paragraph [0037], lines 15-17).  
          Regarding claim 10, Nisby discloses a razor cartridge (80, see Fig.8) comprising:
          a first razor blade (82) having a first hard coating (36 taught in Fig.2),
          a second razor blade (84) having a second hard coating (36 taught in Fig.2), and
          said first blade (82) disposed closer to a guard area (81) of said razor cartridge (80) than said second blade (84), and said second blade (84) disposed closer to a cap area (83) of said razor cartridge (80) than said first blade (82).
          It is noted the second blade (84) shown in Nisby’s Fig.8 is a “sharper” blade (as compared to the first blade 82).  The sharper second blade (84) has a cutting edge (84a) with “a lower cutting force” (see paragraph [0054], lines 7-9) as compared to a cutting edge (82a) of the first blade (82).  However, Nisby does mention, in an alternative embodiment (not shown), the first blade (82) may be disposed in the rear (83, i.e. position “6” of Fig.9, see paragraph [0055], lines 18-20) such that the sharper second blade (84) is no longer proximal to the rear (83).
         Kim teaches it is desirable to have a razor blade (10a) with “a low cutting force” arranged proximal to a front (2) of a razor cartridge (100, see Fig.7) and a razor blade (10e) with a high cutting force arranged proximal to a rear (4) of the razor cartridge (100, see column 7, lines 48-58).  Such arrangement allows for adequate shaving with lower cutting resistance while reducing skin irritation and achieving a balanced shaving stroke (see column 9, lines 16-23).
         Thus, to modify Nisby by having the sharper blade (84) with “a low cutting force” arranged proximal to the guard/front area (81) of the cartridge (80) and the blade (82) with “a high cutting force” arranged proximal to the cap/rear area (83) of the cartridge (80) for reducing skin irritation and for achieving a balanced shaving stroke as taught by Kim would have been obvious to one skilled in the art. 
          In Nisby as modified, the sharper blade (84) is now the first blade (84) proximal to the guard/front area (81) of the cartridge (80), and the less sharp blade (82) is now the second blade (82) proximal to the cap/back area (83) of the cartridge (80).  Further, the blade substrates (11 as in Fig.2) of the blades (82,84) appear to be the same because the blades (82,84) are interchangeable in positions (1-6 of Fig.9, see paragraph [0055]).  Therefore, the sharpness of the blade cutting edge (82a,84a) can be controlled by its hard coating thickness on the blade substrate (i.e. the thicker the coating, the less sharp the blade cutting edge is).  Thus, it would have been obvious to one skilled in the art to make the second hard coating thickness (36) of Nisby’s second blade (82) greater than the first hard coating thickness (36) of the sharper first blade (84) so that the sharper first blade (84) is sharper than the second blade (82) and has a lower cutting force for reducing skin irritation. 
          Regarding claim 11, Nisby’s first hard coating (36) or said second hard coating (36) comprises a carbon containing material, chromium containing material, niobium containing material, boron containing material, and titanium containing material, or any combination thereof (see paragraph [0037], lines 1-14). 
          Regarding claim 14, Nisby’s cartridge (80) further comprises at least one third razor blade (82 or 84, i.e. the one not foremost or rearmost) having at least one third hard coating (36), said at least one third razor blade (82 or 84, the one not foremost or rearmost) disposed between said first razor blade (i.e. the sharper blade 84) and said second razor blade (i.e. the less sharp blade 82).  
          Regarding claim 15, Nisby’s at least one of said at least one third hard coating (36) of the third razor blade (84, the one not the foremost or rearmost) is substantially the same as the first hard coating (36) of the sharper blade (84).  
          Regarding claim 16, Nisby’s at least one of said at least one third hard coating (36) of the third razor blade (82, the one not the foremost or rearmost) is substantially the same as the second hard coating (36) of the less sharp blade (82).  
          Regarding claim 18, in the modified Nisby, the first hard coating thickness (36 taught in Fig.2) of the sharper first blade (84) falls in the claimed less than about 800 Angstroms (see paragraph [0037], lines 15-17), and the second hard coating thickness (36 taught in Fig.2) of the second blade (82) falls in the claimed greater than about 800 Angstroms (see paragraph [0037], lines 15-17).  
          Regarding claim 20, Nisby discloses a razor cartridge (80, see Fig.8) comprising:
          a plurality of razor blades (82,84) disposed within said cartridge (80) from a front area (81) to a back area (83) of said razor cartridge (80), each of said blades (82,84) comprising a coating (36 taught in Fig.2) substantially as claimed except for the coating thickness.
          It is noted the second blade (84) shown in Nisby’s Fig.8 is a “sharper” blade (as compared to the first blade 82).  The sharper second blade (84) has a cutting edge (84a) with “a lower cutting force” (see paragraph [0054], lines 7-9) as compared to a cutting edge (82a) of the first blade (82).  However, Nisby does mention, in an alternative embodiment (not shown), the first blade (82) may be disposed in the back area (83, i.e. position “6” of Fig.9, see paragraph [0055], lines 18-20) such that the sharper second blade (84) is no longer proximal to the back area (83).
          Kim teaches it is desirable to have a razor blade (10a) with “a low cutting force” (i.e. a thinner blade) arranged proximal to a front area (2) of a razor cartridge (100, see Fig.6) and a razor blade (10e) with “a high cutting force” (i.e. a thicker blade) arranged proximal to a back area (4) of the razor cartridge (100, see column 7, lines 48-58).  Kim further suggests the blades may be arranged so that the thickness thereof gradually increases from the front area to the back area (see column 9, lines 27-29) such arrangement allows for adequate shaving with lower cutting resistance while reducing skin irritation and achieving a balanced shaving stroke (see column 9, lines 16-23).
          Thus, to modify Nisby by having the blade (84) with “a low cutting force” arranged proximal to the front area (81) of the cartridge (80) and the blade (82) with “a high cutting force” arranged proximal to the back area (83) of the cartridge (80) for reducing skin irritation and achieving a balanced shaving stroke as taught by Kim would have been obvious to one skilled in the art. 
          In Nisby as modified, the sharper blade (84) is now the first blade (84) proximal to the front area (81) of the cartridge (80), and the less sharp blade (82) is now the second blade (82) proximal to the back area (83) of the cartridge (80).  Further, the blade substrates (11 as in Fig.2) of the blades (82,84) appear to be the same because the blades (82,84) are interchangeable in positions (1-6 of Fig.9, see paragraph [0055]).  Therefore, the sharpness of the blade cutting edge (82a,84a) can be controlled by its coating thickness on the blade substrate (i.e. the thicker the coating, the less sharp the blade cutting edge is).  Thus, it would have been obvious to one skilled in the art to further modify Nisby by making the coating thickness of the sharper first blade (84) less than the coating thickness of the second blade (82).  In other words, the thickness of the coatings increases from said front area (81, having the sharper first blade 84 proximal thereto) to said back area (83, having the second blade 82 proximal thereto) as claimed.   
          Regarding claim 21, Nisby discloses a razor cartridge (80, see Fig.8) comprising:
          coated razor blades (82,84, note hard coating 36 taught in Fig.2), and one (82) of said coated razor blades (82,84) disposed closer to a guard area (81) of said cartridge (80) substantially as claimed except for the coating thickness.
          It is noted the one blade (82) shown in Nisby’s Fig.8 is a blade (82) that has a cutting edge (82a) with “a high cutting force” as compared to another blade (84) that is “sharper” and has a cutting edge (84a) with “a lower cutting force” (see paragraph [0054], lines 7-9).  However, Nisby does mention, in an alternative embodiment (not shown), the less sharp blade (82) may be proximal to the back area (83, i.e. position “6” of Fig.9, see paragraph [0055], lines 18-20).
          Kim teaches it is desirable to have a razor blade (10a) with “a low cutting force” (i.e. a thinner blade) arranged proximal to a front area (2) of a razor cartridge (100, see Fig.6) and a razor blade (10e) with “a high cutting force” (i.e. a thicker blade) arranged proximal to a back area (4) of the razor cartridge (100, see column 7, lines 48-58).  Kim further suggests the blades may be arranged so that the thickness thereof gradually increases from the front area to the back area (see column 9, lines 27-29) such arrangement allows for adequate shaving with lower cutting resistance while reducing skin irritation and achieving a balanced shaving stroke (see column 9, lines 16-23).
          Thus, to modify Nisby by having the blade (84) with “a low cutting force” arranged proximal to the front area (81) of the cartridge (80) and the blade (82) with “a high cutting force” arranged proximal to the back area (83) of the cartridge (80) for reducing skin irritation and achieving a balanced shaving stroke as taught by Kim would have been obvious to one skilled in the art. 
          In Nisby as modified, the sharper blade (84) is now proximal to the front area (81) of the cartridge (80), and the less sharp blade (82) is now proximal to the back area (83) of the cartridge (80).  Further, the blade substrates (11 as in Fig.2) of the blades (82,84) appear to be the same because the blades (82,84) are interchangeable in positions (1-6 of Fig.9, see paragraph [0055]).  Therefore, the sharpness of the blade cutting edge (82a,84a) can be controlled by its coating thickness on the blade substrate (i.e. the thicker the coating, the less sharp the blade cutting edge is).  Thus, it would have been obvious to one skilled in the art to further modify Nisby by making the coating thickness of the one blade (84) disposed closer to the guard area (81) the lowest of all coating thickness of said coated razor blades (82,84) in the cartridge (80) as taught by Kim (i.e. having the thickness thereof, specifically the coating thickness in the case of Nisby as modified, gradually increase from the front area to the back area). 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724